By the Court.
In all cases where the conveyance is a mortgage, the rights of the parties are reciprocal; the mortgagor has a right to redeem, and the mortgagee to collect his debt.
In this case the conveyances and receipt shew that the land was holden by the plaintiff as security for a pre-existing debt; .as the conveyance was a mortgage in its origin it continues a mortgage to the present time ; the interest of the plaintiff in the land, is that of a mortgagee, and he has a right to suei for his debt.
New trial not granted.